Citation Nr: 1211013	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss disability.  

2.  Entitlement to service connection for residuals of heat injuries.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to July 1985, July 1986 to May 1993, and from September 27, 2001 to February 8, 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a hearing before a member of the Board in February 2012.  Notification of the date, time, and place of the hearing was mailed to him at his last known address in January 2012.  This letter also informed him that the government could not assume any expense incurred by the appellant in connection with the hearing.  He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2011).  


FINDINGS OF FACT

1.  The RO disallowed service connection for bilateral hearing loss disability in a July 1999 rating decision on the basis that new and material evidence had not been secured showing a hearing loss disability of either ear.  

2.  Evidence added to the record since the July 1999 rating decision does not tend to show that the Veteran has a hearing loss disability of his left ear and does not raise a reasonable possibility of substantiating a claim of service connection for left ear hearing loss.  

2.  The Veteran has chronic residuals of heat injuries suffered during his active service.  



CONCLUSIONS OF LAW

1.  The July 1999 rating decision, in which the RO denied service connection for bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  The criteria for reopening a claim of entitlement to service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for service connection for residuals of heat injuries have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to claims to reopen previously denied claims, VA must notify a claimant of both the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In the instant document, the Board grants the Veteran's appeal as to entitlement to service connection for residuals of heat injuries.  Therefore, any defect in the notice or assistance provided cannot have resulted in prejudice to the Veteran.  For this reason, the Board will not further discuss whether VA met its duties to notify and assist the Veteran as to that claim.  

As to the claim of entitlement to service connection for left ear hearing loss disability, VA satisfied its duty to notify by way of a letter sent to the Veteran in May 2007.  In that letter VA informed the Veteran that service connection for hearing loss had previously been denied and that notice of that denial was sent to him in February 1994.  VA informed him that new and material evidence was required to reopen the claim for service connection for a left ear hearing loss disability and defined the terms "new" and "material".  VA informed him that his claim was previously denied because audiometric findings did not show that he met the criteria for a left hearing loss disability for VA purposes.  The letter also provided notice as to the evidence required to substantiate the underlying claim.  Finally, the letter informed the Veteran of his and VA's respective duties in obtaining evidence.  

The RO correctly informed him that service connection for a bilateral hearing loss disability had previously been denied in 1994, but failed to inform him that in July 1999 VA determined that his claim could not be reopened.  Notwithstanding this oversight, the notice letter was not incorrect, merely incomplete as to the later disallowance.  That incompleteness however could not have resulted in prejudice to the Veteran because the lack of mention of the July 1999 disallowance does not limit the kind of evidence that needs now be added to the record in order to reopen the claim.  Furthermore, as set forth in detail below, the Board has reviewed the entire evidentiary record to include evidence submitted following the original denial in 1994 and has found that none of the evidence submitted since the original denial of service connection establishes that the Veteran's has a left ear hearing loss disability as set forth under applicable VA regulations.    

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the context of previously denied claims, VA is not required to provide a medical examination or obtain a medical opinion except when new and material evidence has been presented or secured.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  New and material evidence has not been added to the record to reopen the claim of entitlement to service connection for hearing loss and therefore VA has no duty to provide an examination or obtain an opinion with regard to that claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss disability, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  

Claim to Reopen Previously Disallowed Claim for Left Ear Hearing Loss Disability 

Prior to receipt of the Veteran's March 2007 claim of entitlement to service connection for left ear hearing loss disability(as clarified in a May 2007 statement) VA had previously denied a claim for service connection for bilateral hearing loss in 1994 and declined to reopen the claim in 1999.  The record does not reflect that the Veteran filed a claim to reopen his claim with respect to his right ear.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board, of an RO disallowance of a claim, must be initiated by a notice of disagreement.  Except in the case of simultaneously contested claims, which this is not, if VA does not receive a notice of disagreement within one year of the mailing of notice of the disallowance, the decision becomes final and the claim may not be reopened and allowed.  38 U.S.C.A. § 7105(b)(c).  

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

It appears that the RO reopened the claim.  Regardless of what the RO has done in finality cases such as this, that is, reopening a previously denied claim, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented.  Before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (explaining that the Board must make the determination of whether or not to reopen a finally denied claim in the context of an appeal previously denied by the Board); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (explaining that the Board must make the determination of whether or not to reopen a finally denied claim in the context of a claim previously denied by the RO); Wakeford v. Brown, 8 Vet. App. 237 (1995) (explaining that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the claimant's previously and finally denied claims).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

VA first received a claim of entitlement to service connection for hearing loss disability, of both ears, in May 1993.  At that time the Veteran asserted that he had hearing loss due to service in an artillery unit.  He underwent audiology testing in December 1993 and his hearing was found to not meet the requirements for a hearing loss disability as specified at 38 C.F.R. § 3.385.  The RO denied that claim in a January 1994 rating decision, informing him of the decision and of his procedural and appellate rights via a communication mailed to him the following month.  VA did not receive a document expressing disagreement with or intent to appeal that decision within one year of that notification and therefore the decision became final.  

In January 1999, the Veteran again filed a claim of entitlement to service connection for hearing loss disability.  He reported that he had perfect hearing prior to service, that exposure to artillery noise affected his hearing, and that his hearing had worsened since service.  In a March 1999 rating decision the RO again disallowed service connection for bilateral hearing loss; this time for lack of new and material evidence to reopen the claim.  In July 1999 the RO informed him of the determination and of his procedural and appellate rights.  VA did not receive a document expressing disagreement with or intent to appeal that decision within one year of the notification and therefore the decision became final.  

VA next received a claim of entitlement to service connection for hearing loss disability in May 2007.  At that time the Veteran did not claim entitlement to service connection for bilateral hearing loss but rather for left ear hearing loss.  

Associated with the claims file are September 2008 VA audiology outpatient records documenting that the Veteran had reported hearing loss due to a medical condition and that reported that he had a significant handicap from the hearing loss, specifically that he had difficulty hearing people at work.  He also complained that his left sided hearing loss had been progressively worsening.  

An audiology assessment from October 2008 includes data from audiometric testing including the Maryland CNC test.  Puretone thresholds for the left ear measured at that time, in dB, were 15, 20, 10, 30, and 30 at 500, 1000, 2000, 3000, and 4000 Hz. respectively.  Speech recognition score using the Maryland CNC Test was 96 percent for the left ear.  The clinician stated that the Veteran had left ear hearing within normal limits from 250 to 2000 Hz, sloping to a mild sensorineural hearing loss, and that he had good word recognition score of 96 percent in the left ear.  

In his July 2009 substantive appeal, the Veteran reiterated his prior contentions that he was exposed to loud noises during his service in an artillery unit.  However, he has not submitted nor informed VA of any competent evidence showing that he has a hearing loss disability of the left ear as defined by VA regulations.  While the October 2008 examination was not previously of record, the examination report is not "material" to the Veteran's claim as it does not establish that the Veteran has a left ear hearing loss disability for VA purposes.  That is, none of the tested auditory thresholds exceed 40 dB.  Likewise, the evidence does not show that three of the relevant frequencies were 26 dB or greater or speech recognition scores were less than 94 percent.  Thus, although the October 2008 evidence addresses an unestablished fact necessary to substantiate the claim it does so in a manner unfavorable to substantiating the claim.  In fact, it demonstrates that the unestablished fact, the existence of a left ear hearing loss disability, is not established.  Therefore, it does not raise a reasonable possibility of substantiating the claim and, while "new" is not "material."  

There is no other evidence that could be considered new and material evidence in this case.  In reaching this conclusion, the Board has considered the various statements made by the Veteran since the original denial of his claim in 1994 and the denial to reopen in 1999.  In his substantive appeal, the Veteran contended that his claim should be granted because he was exposed to noise from artillery during service.  While the Veteran has continually asserted that he has difficulty hearing which he attributes to his in-service noise exposure, the Board observes that these contentions were advanced by the Veteran at the time of his prior denials and were considered by the RO.  Accordingly, this information is essentially duplicative of information previously considered and, therefore, does not service to reopen the claim. 

Review of the claims file fails to reveal any new and material evidence suggesting that the Veteran has a left ear hearing loss disability as defined by regulation.  He has not informed VA of any evidence not of record that demonstrates this unestablished fact.  As new and material evidence has not been submitted, the claim of entitlement to service connection for left ear hearing loss is not reopened.  

Residuals of Heat Injuries  

Service treatment records document several episodes of heat stroke / heat exhaustion.  On July 11, 1991 the Veteran was admitted for treatment for heat exhaustion.  He reported that he had been on the target range all day in hot weather and high humidity and became tired, flushed and had cramps.  He was admitted for three days, rehydrated, and discharged to his unit with light duty.  Notes from this admission include that there was no evidence of rhabdomyolysis.  

September 9, 2002 service treatment notes document that the Veteran had returned to clinic for follow-up on heat exhaustion the previous Thursday.  The Veteran reported that he had begun throwing up and felt sick and dizzy the previous week while working in the heat.  The note documents that he was seen in the emergency room four days earlier and had checked okay but no follow-up had been conducted.  He was well appearing at the time of the September 9, 2002 note and not in acute distress.  Assessment was to rule out rhabdomyolysis / heat stroke.  Plan was for laboratory tests and for no strenuous activity for four weeks.  

September10, 2002 service treatment notes document that the Veteran had become weak and dizzy while performing in battalion competition and was taken to the emergency room.  Assessment was status post heat exhaustion.  The plan was for a profile for 30 days and there is a note that he had previous heat injury and counseling.  He was told to return to clinic in one month for reevaluation.  

A post deployment health assessment from July 2003 documents the Veteran's report that he had a history of heat injury but it does not document any specific additional episode.  

A multipage service treatment note from June 15, 2005 documents that the Veteran had a past medical history positive for heat cramps in August 2002 for which he had a six month profile and positive for heat exhaustion in 1990 and had been treated for 3 days for that episode.  This June 15, 2005 report was a follow-up for heat injury on June 7, 2005.  He had passed out while working in heat category IV was taken to the emergency room and had suffered loss of consciousness and amnesia for more than one hour.  Physical findings included that he was awake, alert, hydrated, appeared healthy and active, and in no acute distress.  Assessment was heat stroke.  He was referred for neuropsychiatric consult.  

July 2005 notes for Medical Board / Heat Injury document that the Veteran appeared healthy and in no acute distress.  History of present illness included that he had been on field operations during heat category IV or V during the afternoon, vomited, continued working and drinking water, and was sweating profusely.  He went to supper and suddenly passed out.  The Veteran reported an episode of amnesia which, based on recall of events, was estimated to have lasted about one hour.  He was taken to the emergency department for reevaluation.  He denied a history of other head injury or loss of consciousness.  Since that incident he reported an increase in headaches for a few days and denied any decline in attention span, ability to concentrate, or short term memory.  

Assessment was that he had suffered heat stroke on June 7, 2005 and that he considered a change in military occupational specialty (MOS).  Listed as a present condition was that he had one episode of heat stroke and was now asymptomatic.  A physician found him to be able to perform the duties required by his military occupational specialty.  He was placed on profile and the plan was that if he did well and had no problems after another warm season he was to be returned to full duty without restrictions.  

August 2005 service treatment notes document that the Veteran was referred for neuropsychological evaluation following the June 7, 2005 heat stroke with loss of consciousness.  A history of present illness section documents the Veteran's report of a history of four prior heat injuries.  He reported that the most recent was on June 7, 2005.  He reported that he was told by others that he was unconscious for approximately fifteen minutes and he estimated an episode of amnesia for one to two hours.  The Veteran reported a history of heat exhaustion episodes in 1990, 2002, and 2003.  Following extensive testing, the results of which are documented, the conclusion was that neuropsychological test results did not suggest the presence of any type of cognitive disorder.  There was no diagnosis.  

October 2005 physical profile and treatment notes document that the Veteran had a medical condition of heat stroke and was placed on temporary profile for three months.  Functional limitations were listed with follow up in three months.  

October 12, 2005 service treatment notes document that the Veteran was seen for follow up for heat stroke from June 2005.  The heat profile had been extended until his appointment that day.  He was doing better, walked and did physical training / stretching exercises without difficulty.  He had no symptoms and appeared healthy.  No discrepancies were noted on physical examination.  He was released to active duty with a standard heat profile for three months and to return to clinic in three months for reevaluation.  

These notes establish the first element of a service connection claim because the notes establish that he had heat injuries during active service.  

In July 2007 VA afforded the Veteran a compensation and pension (C&P) examination with regard to his claim of residuals from heat injuries as well as other claimed disabilities.  The examiner indicated that he had reviewed the Veteran's claims file and provided discussion of the Veteran's medical history including consideration of statements offered by the Veteran.  The Veteran reported his in-service episodes of heat injury.  The examiner stated that the Veteran had no residuals of these heat injuries at the time of the examination.  After examination, the relevant diagnosis was resolved heat stroke exhaustion.  

References to the Veteran's in-service heat stroke are found in subsequent VA traumatic brain injury (TBI) and neurologic consult notes from September 2008.  The TBI note documents that he was exposed to mortar fire and thrown 50 feet with associated loss of consciousness, was exposed to small arms and rocket propelled grenade fire while in Iraq and had suffered a heat stroke injury while serving in Iraq.  In that note the clinician referred to the Veteran as an individual "with history of injuries in combat including mild TBI with associated [loss of consciousness] and an episode of heat stroke / heat exhaustion complicated by a number or symptoms which have been worsening since the time of injury."  The Veteran reported cognitive and behavioral symptoms as well as headaches.  He was referred for neuropsychology consult for the TBI and loss of consciousness event.  

The neuropsychologist stated that the Veteran's presenting history was in line with mild head injury and the other loss of consciousness event related to heat stroke.  Taking into consideration both the head injury and the heat stroke loss of consciousness together, the neuropsychologist found that the Veteran had minimal neurocognitive difficulties that were most likely due to the effects of posttraumatic stress disorder (PTSD) and anergia secondary to the combination of affective disturbance and pain, for example, from headaches.  

This report is somewhat vague but a reasonable understanding of the report as a whole is that the Veteran has some neurocognitive disorders due to PTSD and anergia from affective disturbance and pain from headaches.  There is no attribution of any symptom to his heat injuries, to include the loss of consciousness associated with the June 2005 heat injury.  This report is not evidence favorable to his claim of entitlement to service connection for heat injuries.  

In his July 2009 substantive appeal the Veteran referred to his service treatment records noting that they confirmed that he had a heat injury during service.  With that substantive appeal, he submitted copies of service treatment records, Medical Evaluation Board findings from November 2006, and Physical Evaluation Board Proceedings from December 2006.  The Physical Evaluation Board disability description section describes chronic left knee pain and instability, PTSD, heat stroke, and sleep apnea.  

As to the heat stroke it is listed as "Heat stroke, resolved."  The description includes that the Veteran had presented with multiple episodes of heat stroke beginning in 1990.  It went on as follows:  "He is now asymptomatic but with increased risk for recurrence if exposed to high temperatures.  The Soldier is unable to perform the duties of his MOS or of a Soldier.  He cannot wear protective gear, take any APFT [Army Physical Fitness Test] aerobic events or be exposed to high temperatures."  

Also included is the Medical Evaluation Board report signed by a physician in November 2006.  That report the Board finds highly probative.  The physician included a history of present illness consistent with the history already discussed above.  Additionally, the physician stated as follows:  "Since this incident the service member has reported feeling fatigued all the time, weakness, nauseated, problems with temperatures above 75 degrees Fahrenheit, occipital headaches with minimal exercise and problems with attention span, ability to concentrate, and memory."  The physician stated that the Veteran had no previous illnesses at the time of the heat injury except for elevated blood pressure.  She stated that since the incident he has been placed on additional medications for PTSD, depression, hypertension, hypolipidemia, chest pains, sleep apnea, and evidence of left ventricular wall heart damage without arteriosclerotic heart disease.  She stated that upon general physical examination the Veteran was found to be unremarkable except for the conditions just noted.  

As to a present condition, the physician stated as follows:

This service member has had one or two episodes of heat stroke and at least three episodes of heat exhaustion and is now asymptomatic but only at the cost of severely limited activity.  Service member continues to have significant symptoms and (sic) temperatures above 75 degrees Fahrenheit.  This service member has not improved and probably will not improve.  It is difficult to predict if another episode will occur.  Exposure to elevated temperatures and work in hot or even warm weather may cause another episode that could lead to serious sequela and might be fatal.  This may be true for the rest of the service member's lift (sic).  

Under a heading for "Current Functional Status", the physician stated as follows:  

Service member is unable to perform the duties required by the service member's MOS.  Because of decreased tolerance to heat and increased risk of additional heat, injury, and illness, the service member is unable to participate in any vigorous activity or work in temperatures above 85 degrees Fahrenheit for more than 15 minutes per day.  This service member cannot wear MOPP gear or take/pass any APFT aerobic event.  Service member was profiled right after the heat stroke and an attempt was made to progress the service member's activity level.  However, the service member has neither been able to increase physical activity to preinjury levels, nor been able to improve strength or stamina since the injury.  

This evidence is dated three months prior to when VA received his claim in March 2007.  Because of the timing of the December 2006 opinion, and the nature of the opinion, the Board finds the December 2006 evidence to be probative of the Veteran's claimed residuals of a heat injury since he filed his claim for benefits in March 2007.  As between, the December 2006 evidence and the July 2007 VA C&P examination, the Board finds the December 2006 more probative as to whether the Veteran has residuals of his in-service heat injury. 

The July 2007 examination report lists only that there were no residuals of his heat strokes at the present time.  In contrast, the December 2006 opinion provides a detailed explanation of what those residuals are.  The Board understands those residuals to consist of limitations on the Veteran's ability to engage in physical activity in warm or hot environments.  Therefore, the Board would not expect the residuals to manifest during a medical examination such as the one conducted in July 2007.  Additionally, the November 2006 opinion makes it clear that the Veteran can avoid the residuals, in the physician's words, "only at the cost of severely limited activity."  The opinion also makes clear that the Veteran suffered disability of a chronic nature as shown by the statement that he had not improved and probably would not improve.  

The Veteran is thus in a position similar to an individual with an orthopedic disability that could avoid manifestation of the disability by simply not using the disabled joint.  Such limitation of activity does not "cure" the underlying disability it merely lessens the severity of its manifestations.  Given the November 2006 medical opinion that sequela could be fatal, testing to further demonstrate the disability, which according to the November 2006 opinion does not manifest unless the Veteran engages in activity in a hot or warm environment, is not indicated.  

In summary, the preponderance of evidence of record shows that the Veteran does have residuals of his in-service heat injuries.  This then satisfies both the current disability and nexus elements of a service connection claim.  As already explained the service treatment records establish the in-service element.  Hence, service connection must be granted.  

(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been received with regard to a left ear hearing loss disability, the claim of entitlement to service connection for a left ear hearing loss disability is not reopened.  

Service connection for residuals of heat injuries is granted.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


